ON PETITION EOE REHEARING.
SULLIVAN, J.
— A petition for rehearing has been filed in this ease in which the petitioner asks for a rehearing in regard to' costs and attorney’s fees. On this appeal the judgment of the court below was reversed and the cause remanded with instructions to the trial court to dismiss the action “and enter judgment in favor of the defendant and against the plaintiff for all costs and for a reasonable attorney’s fee for the prosecution of this appeal.” Under that direction the trial court is directed to enter judgment in favor of the defendant for all taxable costs incurred in the trial of the said case, which would include, among others, the expenses of all witnesses procured on the trial of the cause and the expense of taking all depositions used on the trial. And as this court did not require a printed transcript to be filed herein, will allow $50 as a reasonable fee to pay for the typewriting of said transcript, which must be taxed as a part of the costs on appeal, and an attorney’s fee of $200 is allowed for the preparation of this appeal, and for all services of the attorney in presenting the case to this court. Also such other costs as are allowed by law and the rules of this court may be taxed against respondent,. The application for rehearing is denied.
Stockslager, C. J., and Ailshie,-J., concur.